Citation Nr: 0428646	
Decision Date: 10/19/04    Archive Date: 10/28/04

DOCKET NO.  01-05 375A	)	DATE
	)
	)

Received from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michelle S. Miyake, Counsel



INTRODUCTION

The veteran served on active duty from August 1970 to June 
1973, and from September 1975 to October 1976.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2000 rating decision by the 
Wichita, Kansas RO which confirmed a previous denial of the 
veteran's claim of service connection for PTSD.  Thereafter, 
jurisdiction of the claims file was transferred to the St. 
Louis, MO RO.  

The veteran testified at a hearing before the undersigned 
Veterans Law Judge in March 2004.  

Given the grant of the application to reopen a claim of 
service connection for PTSD, as set forth below, the Board 
will address the underlying question of service connection 
for PTSD in the remand that follows the decision below.


FINDINGS OF FACT

1.  By rating action in December 1997, the RO continued a 
denial of the veteran's claim of service connection for PTSD.  
The veteran was notified of the denial and provided with his 
appellate rights but he did not initiate an appeal.  A claim 
to reopen was filed in March 2000.

2.  Certain new evidence received since the December 1997 RO 
denial, when considered in conjunction with the entire 
record, is so significant that it must be considered to 
decide fairly the merits of a claim of service connection for 
PTSD.




CONCLUSION OF LAW

New and material evidence sufficient to reopen a previously 
denied claim of service connection for PTSD has been 
received.  38 U.S.C.A. §§ 1110, 1131, 5108, 7105 (West 2002); 
38 C.F.R. § 3.156(a) (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran maintains that he is entitled to service 
connection for PTSD.  According to the veteran, he believes 
that his PTSD had its onset during active military service as 
a result of several stressors.

The veteran originally sought entitlement to service 
connection for depression caused by PTSD in October 1991.  
The RO notified the veteran of the denial of service 
connection in a notice dated in February 1992.  He did not 
initiate an appeal within the one-year period allowed and, as 
a result, the denial became final.  38 C.F.R. §§ 19.129, 
19.192 (1991).

More recently, by a decision in December 1997, the RO 
continued the denial of the veteran's claim of service 
connection for PTSD.  The RO notified the veteran of that 
decision that same month, but he did not initiate an appeal 
within the one-year period allowed and, as a result, that 
denial also became final.  38 C.F.R. §§ 20.302, 20.1103 
(1997).

The veteran's application to reopen was received by VA in 
March 2000.  By a decision in October 2000, the RO determined 
that the veteran had submitted new and material evidence to 
reopen his claim but continued to deny the underlying claim 
of service connection for PTSD.  It is from the October 2000 
decision that the present appeal arises.

In this regard, the claim of service connection for PTSD may 
now be reopened only if new and material evidence has been 
received since the last final disallowance of the claim in 
December 1997.  38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. 
§ 3.156(a) (2001); Manio v. Derwinski, 1 Vet. App. 140, 145 
(1991); Smith v. West, 12 Vet. App. 312, 314 (1999).  

The Board must address the question of whether new and 
material evidence has been received in the first instance 
because it determines the Board's jurisdiction to reach the 
underlying claim and to adjudicate the claim de novo.  See 
Barnett v. Brown, 8 Vet. App. 1, 4 (1995), aff'd, 
83 F.3d 1380 (Fed. Cir. 1996).  If the Board finds that no 
such evidence has been offered, that is where the analysis 
must end, and what the RO may have determined in this regard 
is irrelevant.  Barnett, 83 F.3d at 1383.  Further analysis, 
beyond the consideration of whether evidence received is new 
and material, is neither required nor permitted.  Id. at 
1384.  Any finding entered when new and material evidence has 
not been submitted "is a legal nullity."  Butler v. Brown, 
9 Vet. App. 167, 171 (1996) (applying an identical analysis 
to claims previously and finally denied, whether by the Board 
or the RO).

What constitutes new and material evidence to reopen a 
previously and finally denied claim is defined in 38 C.F.R. 
§ 3.156(a) (2001).  Under that regulation, effective for 
claims filed prior to August 29, 2001, new and material 
evidence is defined as follows:  

[E]vidence not previously submitted to 
agency decision-makers which bears 
directly and substantially upon the 
specific matter under consideration, 
which is neither cumulative nor 
redundant, and which by itself or in 
connection with evidence previously 
assembled is so significant that it must 
be considered in order to fairly decide 
the merits of the claim.  

38 C.F.R. § 3.156(a) (2001); cf. Duty to Assist, 66 Fed. Reg. 
45,620, 45,630 (Aug. 29, 2001) (codified as amended at 
38 C.F.R. § 3.156(a) (2002)) (new and material evidence is 
defined differently for claims filed on or after 
August 29, 2001).  As the veteran's application to reopen was 
filed prior to August 29, 2001, the new provisions do not 
apply to his case.

With respect to the issue of whether new and material 
evidence has been received to reopen a previously denied 
claim of service connection for PTSD, the Board has reviewed 
the evidence received subsequent to the December 1997 RO 
denial and finds that new and material evidence has in fact 
been received.

The evidence obtained in connection with the veteran's 
attempt to reopen includes, of particular interest, the 
veteran's written statements as well as his March 2004 Board 
testimony in which he described the stressful incidents he 
experienced during service.  

The Board finds that these written statements, received 
subsequent to the December 1997 RO denial, and the March 2004 
Board testimony constitute evidence that is new and material 
as defined by 38 C.F.R. § 3.156(a) because it tends to 
support the veteran's claim in a manner different from the 
evidence previously of record.  The record now contains 
details regarding what the veteran believes are his in-
service stressors, additional information that was not 
previously known.  Consequently, it may be said that this 
evidence bears directly and substantially upon the issue at 
hand, is neither duplicative nor cumulative, and is so 
significant that it must be considered in order to decide 
fairly the merits of the underlying claim.  38 C.F.R. 
§ 3.156(a).  In other words, the evidence now tends to 
provide probative information beyond what was known 
previously.  Accordingly, the Board concludes that new and 
material evidence has been received.  To this extent, the 
appeal is allowed.


ORDER

New and material evidence having been received, the 
application to reopen a claim of service connection for PTSD 
is granted.


REMAND

In the instant case, the Board finds that a remand of the 
underlying question of service connection is required for 
several reasons.  First, it appears that there may be certain 
medical records that should be associated with the claims 
file.  When the veteran testified before the Board in March 
2004, he reported that he was currently being treated for 
PTSD at the VA Medical Center (VAMC) Jefferson Barracks 
Division in St. Louis, MO.  Additionally, the record contains 
information that the veteran was admitted for psychiatric 
treatment at the VAMC in Topeka, KS on various dates from 
July 1999 to April 2000.  These treatment records have not 
been obtained.  Because they may be pertinent to the 
veteran's claim, an effort should be made to obtain them.  
Bell v. Derwinski, 2 Vet. App. 611 (1992).  Consequently, 
because of the need to ensure that all potentially relevant 
VA records are made part of the claims file, a remand is 
required.  Id.  

The record also contains a copy of an August 2002 decision 
notice from the Social Security Administration (SSA) 
providing the veteran notice of entitlement to monthly 
disability benefits.  The letter informs the veteran that he 
had been disabled since November 1999, and medical evidence 
established that he had numerous psychiatric impairments to 
include PTSD.  The record, however, does not contain the 
medical evidence supporting the SSA's August 2002 notice of 
decision letter.  In order to ensure that his service 
connection claim is adjudicated on the basis of a complete 
evidentiary record, the SSA award letter and associated 
evidence should be obtained.  See Murincsak v. Derwinski, 2 
Vet. App. 363 (1992).

Finally, the Board finds that further development of the 
medical opinion evidence is appropriate.  This is so because 
it remains unclear whether the veteran has PTSD that can be 
linked to his period of military service.  The record now 
contains opinions by a private physician and certain VA 
doctors that the veteran has PTSD.  On the other hand, when 
the veteran was last examined by VA in October 2002, the 
examiner did not provide a diagnosis of PTSD.  In this 
regard, the Board finds that it would be useful to schedule 
the veteran for a VA psychiatric examination to clarify 
whether he has any PTSD that is due to military service, 
taking into account any supporting evidence of the claimed 
stressors, or lack thereof, especially in light of the record 
now containing variously diagnosed psychiatric disabilities 
including the private physician's finding of PTSD in the SSA 
report.  38 C.F.R. § 19.9 (2003).  Therefore, to satisfy VA's 
duty to assist the veteran in obtaining evidence necessary to 
substantiate claim, a VA examination is necessary.  38 C.F.R. 
§ 19.9 (2003).

Accordingly, the case is REMANDED to the RO for the 
following:

1.  The RO must review the claims 
file and ensure that all 
notification and development actions 
required by 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002) are 
fully complied with and satisfied to 
the extent required by law.  See 
Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  The veteran should 
be specifically told of what is yet 
required of him to substantiate his 
claim of service connection for 
PTSD, and of the information or 
evidence that VA will yet obtain 
with respect to his claim.  
38 C.F.R. § 3.159 (2003).  He should 
be specifically informed that he 
should submit any evidence in his 
possession that pertains to the 
claim on appeal.  Id.  

2.  The RO should ask the veteran to 
identify all VA and non-VA health 
care providers where he has received 
treatment for his psychiatric 
problems that is not already of 
record, including VA treatment 
records from the VAMC Jefferson 
Barracks Division and VAMC in 
Topeka, KS.  The RO should ensure 
that all pertinent records of 
private or VA treatment are procured 
for review.  The RO should assist 
the veteran in obtaining evidence by 
following the procedures set forth 
in 38 C.F.R. § 3.159 (2003).  If 
records sought are not obtained, the 
RO should notify the veteran of the 
records that were not obtained, 
explain the efforts taken to obtain 
them, and describe further action to 
be taken.  He should be given 
opportunity to provide the records.

3.  The RO should obtain the SSA 
award determination letter and any 
medical records relied upon.

4.  After obtaining all available 
evidence, the RO should arrange for 
a VA psychiatric examination to 
determine whether the veteran has 
PTSD that is attributable to his 
period of military service.  The 
claims file, along with all 
additional evidence obtained 
pursuant to the instructions above, 
must be made available to and 
reviewed by the examiner.  

The examiner should determine 
whether the veteran has PTSD.  All 
indicated tests and studies, 
including psychological testing, 
must be performed with a view toward 
ascertaining whether the veteran 
meets the diagnostic criteria for 
PTSD.  Inform the psychiatrist that 
if a diagnosis of PTSD is deemed 
appropriate, then the psychiatrist 
should comment on the link between 
the current symptomatology and any 
in-service stressors reported by the 
veteran.  The rationale for the 
examiner's opinion(s) should be 
explained in detail.  Additionally, 
if the examiner finds that the 
veteran has PTSD, then the examiner 
must provide an explanation of the 
October 1996 and October 2002 VA 
examination reports indicating that 
the veteran does not have PTSD.  The 
examiner should point to specific 
findings and/or medical authority to 
explain why his or her opinion 
differs from the opinion(s) already 
of record.  

5.  The RO should ensure that the 
examination report requested above 
complies with this remand, 
especially with respect to the 
instructions to provide medical 
opinions.  If the report is 
insufficient, it should be returned 
to the examiner for necessary 
corrective action, as appropriate.

6.  Thereafter, the RO should review 
the record and ensure that all 
development actions have been 
conducted and completed in full.  
The RO should then undertake any 
other action required to comply with 
the notice and duty-to-assist 
requirements of the VCAA and VA's 
implementing regulations.  

7.  After complying with the notice 
and duty-to-assist provisions of the 
VCAA regulations, the RO should re-
adjudicate the claim of service 
connection for PTSD in light of 
newly received evidence.  If the 
benefit sought is denied, a SSOC 
should be issued.  Additionally, if 
the veteran does not appear for the 
scheduled examination, the SSOC 
should specifically refer to 
38 C.F.R. § 3.655 (2003).  The SSOC 
should contain, among other things, 
a summary of the evidence received 
since the last SSOC was issued in 
July 2003.  38 C.F.R. § 19.31 
(2003).  The veteran and his 
representative should be afforded an 
opportunity to respond.  

After the expiration of the period allowed for response, the 
case should be returned to the Board.  The appellant need 
take no action at this point, but he has the right to submit 
additional evidence and argument on the matter the Board has 
remanded to the RO.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  The RO should act on this claim in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003), (to be 
codified at 38 U.S.C. §§ 5109B, 7112).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



